     Case 4:20-cv-00934 Document 3 Filed on 04/30/20 in TXSD Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

JERRY BERNARD JONES, SPN #02416118, §
                                    §
           Plaintiff,               §
                                    §
v.                                  §                     CIVIL ACTION NO. H-20-0934
                                    §
OFFICER CHAD HOGUE,                 §
                                    §
           Defendant.               §


                         MEMORANDUM OPINION AND ORDER

       Plaintiff, a Harris County pretrial detainee awaiting trial on charges for murder

and aggravated assault with a deadly weapon, filed this pro se section 1983 lawsuit

against Houston Police Department (“HPD”) Officer Chad Hogue. He impliedly seeks

leave to proceed in forma pauperis.

       Having screened the complaint as required by sections 1915 and 1915A, the Court

dismisses this lawsuit for the reasons explained below.

                                Background and Claims

       Plaintiff claims that Hogue unlawfully detained, questioned, and imprisoned him

under false allegations in his pending criminal prosecutions. Plaintiff expressly states

that he is suing Hogue in his official capacity as an employee of the HPD, and seeks

monetary damages in an amount of $250,000.00 for his unlawful pretrial detention.

Public state court records show that plaintiff remains detained under the pending charges

at this time.
     Case 4:20-cv-00934 Document 3 Filed on 04/30/20 in TXSD Page 2 of 4




                                          Analysis

       Sections 1915, 1915A

       Because plaintiff is a county pretrial detainee who proceeds in forma pauperis,

the Court is required to scrutinize the claims and dismiss his complaint, in whole or in

part, if it determines that the complaint “is frivolous, malicious, or fails to state a claim

upon which relief may be granted” or “seeks monetary relief from a defendant who is

immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A(b).

       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law

when it is “based on an indisputably meritless legal theory.” Id. at 327. A complaint

fails to state a claim upon which relief may be granted when it fails to plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007).

       Official Capacity

       Because plaintiff is suing HPD Officer Hogue only in his official capacity, his

claims are actually against the City of Houston, the municipality employing Hogue. See

Goodman v. Harris County, 571 F.3d 388, 396 (5th Cir. 2009) (noting that “official

capacity suits are really suits against the governmental entity”).

       A governmental entity can be sued and subjected to monetary damages under

section 1983 only if its official policy or custom causes a person to be deprived of a

federally protected right. Monell v. Department of Social Services of the City of New

                                              2
     Case 4:20-cv-00934 Document 3 Filed on 04/30/20 in TXSD Page 3 of 4




York, 436 U.S. 658, 694 (1978). A municipality may not be held liable under 1983 on the

basis of respondeat superior or vicarious liability.

       Municipal liability under section 1983 requires proof of (1) a policy maker; (2) an

official policy; and (3) a violation of a constitutional right whose moving force is the

policy or custom. Id. Plaintiff pleads no factual allegations raising a claim under Monell,

and no viable claim has been raised upon which judgment can be granted against the

City of Houston under section 1983.

       Heck Bar

       Even assuming plaintiff had raised a colorable claim for relief against the City of

Houston in this lawsuit, he would not be entitled to judicial relief. Plaintiff seeks

monetary damages for his allegedly unlawful pretrial detention in jail.           Because

plaintiff’s criminal prosecution has not been terminated in his favor, his claims for

monetary damages would be barred by Heck v. Humphrey, 512 U.S. 477, 486–87 (1994)

(holding that a claim for monetary damages which essentially challenges the validity of a

plaintiff’s existing incarceration is not cognizable under 42 U.S.C. § 1983).

       State Law Claims

       Under 28 U.S.C. § 1367(c)(3), a district court may decline to exercise

supplemental or pendent jurisdiction over a state law claim when it has dismissed all

claims over which it has original jurisdiction. See Carnegie-Mellon Univ. v. Cohill, 484

U.S. 343, 350 (1988); see also Enochs v. Lampasas County, 641 F.3d 155, 161 (5th Cir.



                                             3
     Case 4:20-cv-00934 Document 3 Filed on 04/30/20 in TXSD Page 4 of 4




2011) (explaining that the rule in the Fifth Circuit “is to dismiss state claims when the

federal claims to which they are pendent are dismissed”).

       Because the Court is dismissing all of plaintiff’s federal claims, it declines to

exercise supplemental or pendent jurisdiction over any state law claims he may have

raised in this lawsuit.

                                     Conclusion

       This lawsuit is DISMISSED WITHOUT PREJUDICE for failure to raise a viable

claim for relief under section 1983. Any and all pending motions are DENIED AS

MOOT. This dismissal constitutes a “strike” for purposes of section 1915(g).

       The Clerk is to provide a copy of this order to plaintiff and to the United States

District Court for the Southern District of Texas, Houston Division, Attention:

Three-Strikes List Manager, at the following email: Three_Strikes@txs.uscourts.gov.

       Signed at Houston, Texas on April 30, 2020.




                                                        Gray H. Miller
                                               Senior United States District Judge




                                           4
